       Case 2:21-cv-00445-GGG-DMD Document 21-2 Filed 04/01/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


  CITY OF KENNER                                    CIVIL ACTION NO. 21-445
               Plaintiff,
                                                    SECTION: “T”(3)
       VERSUS
                                                    JUDGE GREG G. GUIDRY
  NETFLIX, INC. AND HULU, LLC
                 Defendants.                        MAG. JUDGE DANA DOUGLAS


                                 NOTICE OF SUBMISSION

        PLEASE TAKE NOTICE that undersigned counsel for Plaintiff, City of Kenner, will

submit the accompanying Motion for Remand before the Honorable Greg G. Guidry, United States

District Judge for the Eastern District of Louisiana, assigned to this matter, at 500 Poydras St.,

New Orleans, Louisiana 70130, on the next available submission date of April 28, 2021, at 10:00

a.m.


                                     Respectfully submitted:

                                     BRUNO & BRUNO, LLP

                                      /s/ Joseph M. Bruno
                                     JOSEPH M. BRUNO, SR. (La. Bar # 3604)
                                     DANIEL A. MEYER (La. Bar # 33278)
                                     855 Baronne Street
                                     New Orleans, Louisiana 70113
                                     Telephone: (504) 525-1335
                                     Facsimile: (504) 562-6775
                                     jbruno@brunobrunolaw.com
                                     dmeyer@brunobrunolaw.com


                                     Malvern C. Burnett
                                     Malvern C. Burnett, APLC
                                     1523 Polymnia Street
                                     New Orleans, LA 70130


                                                1
     Case 2:21-cv-00445-GGG-DMD Document 21-2 Filed 04/01/21 Page 2 of 2




                                      Telephone: (504) 586-1922
                                      Email: mburnett@burnettlawoffices.com


                                       Joshua C. Joseph
                                       Joshua Joseph Law Firm, LLC
                                       1523 Polymnia Street
                                       New Orleans, LA 70130
                                       Telephone: (504) 208-9922
                                       Email: joshuajosephlawfirm@gmail.com


                                       Elkin L. Kistner, Pro Hac Vice
                                       Bick & Kistner, P.C.
                                       101 South Hanley Road, Suite 1280
                                       St. Louis, Missouri 63105
                                       Telephone: (314) 571-6823
                                       Facsimile: (314) 727-9071
                                       E-mail: elkinkis@bick-kistner.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on this April 2, 2021, a copy of the above and foregoing motion and

attachments has been served by this Court’s CM/ECF Filing Service, or via United States Mail,

properly addressed, postage prepaid, or via electronic transmission, to all counsel of record.



                                                              /s/ Joseph M. Bruno
                                                             Joseph M. Bruno




                                                 2
